              Case 1:19-cv-01498-JGK Document 17 Filed 04/10/19 Page 1 of 4
                                                                                                Charles Palella
                                                                                                Admitted in New York
                                                                                                Telephone: (212) 209-4400
                                                                                                cpalella@armstrongteasdale.com




                                                                 April 10, 2019
Via Electronic Case Filing
The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

Re:          Philips Medical Systems MR, Inc. v. Continental Disc Corporation
             Case No. 19-cv-01498-JGK

Dear Judge Koeltl:

        Armstrong Teasdale LLP represents defendant Continental Disc Corporation (“CDC”).
Pursuant to § 2.B. of the Court’s Individual Practices, CDC hereby requests a pre-motion
conference. As plaintiff Philips Medical Systems MR, Inc. (“Philips”) filed this case in an improper
venue, CDC intends to file a motion to dismiss or, in the interest of justice, to transfer this case to
the United States District Court for the Western District of Missouri, the venue of a prior pending
action between the parties (Continental Disc Corporation v. Philips Medical Systems MR, Inc., Case
No. 19-cv-00245-HFS [the “WDMo. Action”]).

A.        Background and Procedural Posture

        Philips is a corporation organized and existing under the laws of the State of Delaware,
with a principal place of business in Latham, New York (ECF Doc. 1, Complaint ¶4), which is
situated in the Northern District of New York. CDC is a corporation organized and existing under
the laws of the State of Missouri, with a principal place of business in Liberty, Missouri (id., ¶5),
which is situated in the Western District of Missouri. CDC does not maintain an office in New York;
nor are any CDC employees present in New York.1

        In accordance with a general agreement the parties reached after employees of Philips
travelled to CDC’s principal place of business (id., ¶27), CDC manufactured rupture discs in Liberty,
Missouri, and shipped such goods to Philips in Latham, New York. The rupture discs were used by
Philips as safety components of superconducting magnets in MRI machines that Philips


1        While the complaint recites a forum selection clause designating SDNY (ECF Doc. 1, ¶7), the applicability of
such clause is in dispute, as CDC’s terms and conditions contain a contrary clause designating Liberty, Missouri.




ARMSTRONG TEASDALE LLP   919 THIRD AVENUE, 37TH FLOOR, NEW YORK, NY 10022-3908 T 212.209.4400                         ArmstrongTeasdale.com
              Case 1:19-cv-01498-JGK Document 17 Filed 04/10/19 Page 2 of 4
Hon. John G. Koeltl, U.S.D.J.
April 10, 2019
Page 2

manufactured. According to Philips, CDC rupture discs that were components of Philips MRI
machines failed at hospitals located in India and Vietnam. (Id., ¶¶51-52 and 63)

         After the alleged incidents in India and Vietnam, Philips and CDC entered into a tolling
agreement to preserve the status quo and explore settlement, which included formal mediation.
By its terms, the tolling agreement would terminate sixty days following written notice by either
CDC or Philips. As CDC’s efforts to resolve the parties’ dispute proved unsuccessful, on December
19, 2018, CDC provided Philips with written notice of the termination of the tolling agreement.
Thus, the first day either party could bring a claim against the other was February 17, 2019. So, on
February 17, 2019, CDC commenced an action seeking declaratory relief in the Circuit Court of Clay
County, Missouri. The following day, Philips commenced this action for money damages. A
stipulation between the parties extending CDC’s time to answer to April 10th was “So Ordered” by
the Court on March 14th (ECF Doc. 13). CDC has not made any other request for an extension of
time.

B.        SDNY Is Not a Proper Venue

       In Atlantic Marine Const. Co., Inc. v. U.S. Dist. Ct. for Western Dist. of Texas, 571 U.S. 49
(2013), the Supreme Court articulated a straightforward venue standard:

          When venue is challenged, the court must determine whether the case falls
          within one of the three categories set out in § 1391(b). If it does, venue is
          proper; if it does not, venue is improper, and the case must be dismissed or
          transferred under § 1406(a). Id., 571 U.S. at 56.

         In light of CDC’s state of incorporation, the location of CDC’s principal place of business
and the places where substantial parts of the events or omissions giving rise to Philips’ claims are
alleged to have occurred, supra, the only way CDC may be deemed to reside in the Southern District
of New York (SDNY) for purposes of 28 U.S.C. § 1391(b) is for CDC’s “contacts [to] be sufficient to
subject it to personal jurisdiction [in SDNY] if that district was a separate State[.]” 28 U.S.C. §
1391(d) [emphasis supplied].

        To determine the propriety of exercising personal jurisdiction over a non-domiciliary, the
Court should look to New York law, subject to federal constitutional limitations. General
jurisdiction may constitutionally be asserted over corporate entities only if “their affiliations with
the State are so continuous and systematic as to render them essentially at home in the forum
State.” Daimler AG v. Bauman, 571 U.S. 117, 127 (2014) [citation omitted]. Daimler established
that, “except in a truly ‘exceptional’ case, a corporate defendant may be treated as ‘essentially at
home’ only where it is incorporated or maintains its principal of business – the ‘paradigm’ of
cases.” Brown v. Lockheed Martin Corp., 814 F.3d 619, 627 (2d Cir. 2016). The allegations in the
complaint do not establish that this is an extraordinary case in which the exercise of general
jurisdiction over CDC in SDNY would be appropriate.

        In order for a non-domiciliary to be subject to specific jurisdiction, the suit must arise out
of the defendant’s contact with the forum. Bristol-Myers Squibb Co. v. Superior Court of California,




ARMSTRONG TEASDALE LLP
              Case 1:19-cv-01498-JGK Document 17 Filed 04/10/19 Page 3 of 4
Hon. John G. Koeltl, U.S.D.J.
April 10, 2019
Page 3

San Francisco County, 137 S.Ct. 1773, 1780 (2017) [quoting Daimler, supra, 571 U.S. at 127]. “A
suit will be deemed to have arisen out of a party’s activities in [the forum] if there is an articulable
nexus, or a substantial relationship, between the claim asserted and the actions that occurred in
[the forum].” Best Van Lines, Inc. v. Walker, 490 F.3d 239, 246 (2d Cir. 2007). As CDC
manufactured the subject rupture discs in Missouri and shipped them to Philips in Latham, New
York, and the alleged disc failures occurred in India and Vietnam, there is no “articulable nexus”
between Philips’ claims and SDNY. Consequently, the exercise of specific jurisdiction over CDC in
SDNY is inappropriate.

        Based upon the foregoing, SDNY is an improper venue.2 This case should be dismissed, or,
as the WDMo. Action was filed first and Philips admits CDC’s “action for a declaratory judgment
pertains to this very dispute” (WDMo. Action ECF Doc. 5), judicial economy would be best promoted
by transferring this case to the Western District of Missouri.3 As Philips’ motion to transfer venue,
which CDC intends to oppose, raises some of the very same issues involving the interests of justice
that would be litigated in a transfer motion here, it may be appropriate for the Court to enter a stay
of proceedings pending the determination of the motion in the WDMo. Action.

          We look forward to addressing these issues with the Court.



2         Philips has made a motion to transfer the WDMo. Action to the Southern District of New York. In its moving
papers, Philips claims: “[it] is a citizen of the State of New York, with its principal place of business in Latham, New
York. Because [Philips] resides in Latham, New York, the venue requirements of 28 U.S.C. § 1391(b) would be satisfied
in the Southern District of New York. Furthermore, a substantial part of the events giving rise to the claim occurred in
the Southern District of New York, where Philips ordered the rupture discs, issued its own purchase orders, received
CDC’s proposed purchase orders, and received shipments of the discs, providing an additional basis as to which venue
is proper in the Southern District of New York.” (WDMo. Action ECF Doc. 5, p. 9) Latham is in Albany County, in the
Northern District of New York. Philips resides in the Northern District and, assuming its allegations are true, any
events giving rise to this dispute occurred in the Northern District. This dispute has no connection to the Southern
District of New York.
3         “Whether the parties entered into a contract containing a forum-selection clause has no bearing on whether
a case falls into one of the categories listed in § 1391(b).” Atlantic Marine, 571 U.S. at 56. See also, e.g., R & B Wire
Products, Inc. v. Everstrong Commercial Products, LLC, 2019 WL 1069536 at *3 (C.D.Cal. Jan. 3, 2019) (finding
“Plaintiff’s argument that venue is proper because of the forum-selection clause is meritless” [citing venue standard
articulated in Atlantic Marine]); Healthcare Services Group, Inc. v. New Orleans Home for the Incurables, Inc., 2018 WL
2994375 (E.D.Pa. June 14, 2018) (holding plaintiff must establish venue is proper before proceeding to an analysis of
a forum selection clause [citing Atlantic Marine]).
         In its papers removing the state court action to the United States District Court for the Western District of
Missouri, Philips admits the parties’ dispute “implicates a ‘battle of the forms,’ with both CDC and Philips contending
that the documents they generated in connection with the rupture discs governs the dispute.” (WDMo. Action ECF Doc.
1, ¶14) Philips further admits the “parties’ documents generated in connection with the purchases in dispute contain
different, conflicting forum selection provisions.” (Id., ¶35) Based upon Philips’ concessions and authorities which
discount disputed venue provisions when determining transfer motions, the conflicting provisions in the parties’
documents should not factor into the Court’s analysis, even under 28 U.S.C. § 1404. See, e.g., Golden v. Clear
Advantage Marketing, 2016 WL 9651215 at *11 (E.D.La. Sept. 30, 2016) (“When a forum selection clause is disputed,
its weight in a section 1404 analysis is greatly diminished.” [citing cases]).




ARMSTRONG TEASDALE LLP
              Case 1:19-cv-01498-JGK Document 17 Filed 04/10/19 Page 4 of 4
Hon. John G. Koeltl, U.S.D.J.
April 10, 2019
Page 4

                                              Respectfully submitted,

                                              /s/ Charles Palella

                                              Charles Palella

cc:     Brendan C. Galgay, Esq. (via ECF)
        Scott Carter Ford, Esq. (via ECF)
        Dominic Joseph Picca, Esq (via ECF)




ARMSTRONG TEASDALE LLP
